Mr. Justice Dickey, dissenting: The constitution of the United States provides, that no State shall pass any law impairing the obligation of contracts. Were this an open question I would hold that an express provision in the charter of a railroad company, that such corporation may fix its charges for freight and passengers, merely confers upon the corporation the function with which natural persons, acting as common carriers, are endowed without the aid of a statute; and that such provision ought not to be construed as an agreement on the part of the State, that the State will not interfere with the exercise of that function by passing acts on that subject such as it may pass and render operative upon natural persons. My view would be, that, notwithstanding such express provision in the charter, the corporation, like the natural person, is subject to the passage of all such reasonable laws as may be passed to define and punish extortion. This, however, is a question upon which the rulings of the Supreme Court of the United States are binding authority. I understand the rulings of that court to be, that in case of such express provision in the charter, the State has contracted not to interfere by legislation with the fixing of such charges. To that authority I feel it my duty to submit.